NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SILVIA DE LA PAZ CABEZAS FLORES,                 No.   18-70822

                Petitioner,                      Agency No. A205-852-461

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 21, 2020**
                                San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      Silvia De La Paz Cabezas Flores petitions for review of the dismissal by the

Board of Immigration Appeals (“BIA”) of her appeal from an immigration judge’s

(“IJ”) denial of her applications for asylum, withholding of removal, and relief

from removal under the Convention Against Torture (“CAT”) and her motions to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand to the IJ. We have jurisdiction under 8 U.S.C. § 1252(b). We deny the

petition for review for the reasons that follow.

      1.     In her opening brief, Petitioner claims asylum and withholding of

removal based on membership in the proposed particular social groups of

“unprotected females in El Salvador” or “women unable to leave a domestic

relationship with a gang member in El Salvador.” “A court may review a final

order of removal only if . . . the alien has exhausted all administrative remedies

available to the alien as of right.” 8 U.S.C. § 1252(d)(1). “[I]ssue exhaustion is a

jurisdictional requirement . . . .” Alvarado v. Holder, 759 F.3d 1121, 1130 (9th

Cir. 2014). “To satisfy the exhaustion requirement, [Petitioner] needed to put the

BIA on notice in [her] appeal.” Diaz-Jimenez v. Sessions, 902 F.3d 955, 959 (9th

Cir. 2018) (cleaned up). And “the [BIA] does not per se err when it concludes that

arguments raised for the first time on appeal do not have to be entertained.”

Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (per curiam).

      Petitioner failed to administratively exhaust these claims to asylum and

withholding of removal. Petitioner did not bring her claim of membership in the

proposed particular social group “women unable to leave a domestic relationship

with a gang member in El Salvador” before the BIA. And the BIA declined to

address her proposed particular social group of “unprotected females in El

Salvador” because she did not bring it before the IJ in a timely manner. Petitioner



                                          2
does not argue any exception to the requirement of administrative exhaustion

applies. Thus, we lack jurisdiction to consider these claims.

      2.     As to the proposed social group Petitioner raised before the IJ and the

BIA (“Salvadoran women in common law marriages who are unable to leave their

relationships”), Petitioner argues that the BIA and the IJ erred in concluding that

her proposed social group did not have the same “immutable” characteristics as

“married women in Guatemala who are unable to leave their relationship[s].” See

Matter of A-R-C-G-, 26 I. & N. Dec. 388, 389 (BIA 2014).1 “We review the

agency’s factual findings under the extremely deferential substantial-evidence

standard, under which we treat such findings as conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Velasquez-Gaspar v.

Barr, ___ F.3d ___, slip op. at 7 (9th Cir. 2020) (internal quotation marks and

citation omitted). To establish eligibility for asylum or withholding of removal

based on membership in a particular social group, a petitioner must show that the

group is “(1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question.” Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014);

see also Rios v. Lynch, 807 F.3d 1123, 1124 (9th Cir. 2015).


1
 Although Matter of A-R-C-G- was overruled by Matter of A-B-, 27 I. & N. Dec.
316, 317 (A.G. 2018), the court judges this case according to the law at the time of
agency adjudication. See SEC v. Chenery Corp., 332 U.S. 194, 196 (1947).

                                           3
      Substantial evidence supports the BIA’s finding that Petitioner’s relationship

did not share the same kind of immutability as the relationship in Matter of

A-R-C-G- because Petitioner did not establish that she was unable to leave her

relationship. Although Petitioner had testified she stayed with her abuser for

financial support, she also testified that they were not together from 2007 through

2010 (when her abuser lived in the United States) and, after he returned to El

Salvador in 2011 until the time she left in October 2012, he was in jail for six

months.2 The IJ and the BIA found it significant that Petitioner was never married

to her abuser, and she lived with her abuser for only either 11 months or 29 non-

consecutive months. Thus, Petitioner failed to demonstrate that the relationship

was of long enough duration that she would be unable to leave the relationship for

societal or other reasons.3 Although Petitioner’s proposed social group shares the

“common immutable characteristic of gender,” see Matter of A-R-C-G-, 26 I. & N.

Dec. at 392, Petitioner failed to identify evidence in the record to compel a




2
  The abusive relationship did not begin until sometime in 2011.
3
  Because Petitioner’s claim that she is a member of a group sharing a common
immutable characteristic fails, we need not reach her other arguments regarding
“particularity” and “social distinction,” or that the Salvadoran government is
unable or unwilling to protect her from persecution. Neither the IJ nor the BIA
reached those issues in finding that she failed to prove that her relationship status
was an immutable characteristic.


                                           4
conclusion that her relationship4 met the criteria to make it an immutable

characteristic, see id. at 392–93 (holding that “marital status can be an immutable

characteristic where the individual is unable to leave the relationship” because of

“societal expectations about gender and subordination” or “legal constraints

regarding divorce and separation”).

      3.     Substantial evidence supports the BIA’s and the IJ’s conclusion that

Petitioner failed to establish she would be tortured by or “at the instigation of or

with the consent or acquiescence of a public official or other person acting in an

official capacity.” 8 C.F.R. § 1208.18(a)(1). Petitioner asserts that her abuser was

friends with local police, and that police were generally too corrupt to prevent

abuse by her ex-partner. However, her general allegations of unresponsiveness and

corruption do not provide substantial evidence to compel the conclusion that

Salvadoran government officials will likely consent or acquiesce to her torture,

especially considering her ex-partner had been arrested and jailed multiple times.

See Andrade-Garcia v. Lynch, 828 F.3d 829, 836–37 (9th Cir. 2016).

      4.     Petitioner appeals the denial of her motion to remand to the IJ to

consider evidence she suffers from Post-Traumatic Stress Disorder (PTSD). “This


4
  Petitioner argues that she is the common law wife of her abuser. However, the IJ
found that Petitioner’s relationship was not the equivalent of a common law
marriage. Petitioner’s evidence that spousal rights are granted to persons “who can
prove that they lived together as a couple for at least 3 years,” does not compel a
conclusion that the IJ or the BIA mischaracterized the nature of her relationship.

                                           5
court reviews BIA denials of motions to reopen,” Chuen Piu Kwong v. Holder, 671

F.3d 872, 880 (9th Cir. 2011), and to “reconsider,” Ayala v. Sessions, 855 F.3d

1012, 1020 (9th Cir. 2017), for abuse of discretion. “The standard for mental

incompetency as set by the BIA . . . is a stringent one.” Salgado v. Sessions, 889

F.3d 982, 989 (9th Cir. 2018). “[A]lleged poor memory without some credible

evidence of an inability to comprehend or meaningfully participate in the

proceedings does not constitute indicia of incompetency.” Id.

      The BIA did not abuse its discretion in denying Petitioner’s motion to

remand to the IJ. Petitioner’s inconsistent testimony alone would not have

obligated the IJ to assess her competency. See id. And the BIA did not abuse its

discretion in concluding her claim would fail even if she had PTSD because her

claim was distinguished from the particular social group in Matter of A-R-C-G-.

“Further, even though safeguards are only required when an IJ concludes an

applicant is incompetent, [Petitioner] was nevertheless afforded the very

safeguards contemplated . . . —the opportunity to consult with [an] attorney and to

examine witnesses and present evidence.” Salgado, 889 F.3d at 988. “Any

error—and we find none—was harmless.” Id. at 989.

      5.     Petitioner’s motion to remand on grounds of ineffective assistance of

counsel did not comply with the procedural requirements for such a claim laid out

in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988); thus, she is “entitled to relief


                                          6
only if the ineffectiveness of counsel was plain on its face.” Guan v. Barr, 925

F.3d 1022, 1033 (9th Cir. 2019) (internal quotation marks and citation omitted).

The BIA did not abuse its discretion in denying Petitioner’s motion to reopen

proceedings based on alleged ineffective assistance of counsel before the IJ. Her

argument that she should not have been required to file a bar complaint because

prior counsel merely negligently “made a procedural oversight” is unconvincing.

She also elides her failure to inform prior counsel of her allegations. Further, any

alleged negligence in failing to recognize and present evidence of Petitioner’s

PTSD would not have made a difference in the outcome of the case. See

Mohammed v. Gonzales, 400 F.3d 785, 794 (9th Cir. 2005) (“[T]he question before

us is whether first counsel’s failure to present evidence . . . may have affected the

outcome of the proceedings.”) (cleaned up).

      PETITION FOR REVIEW DENIED.




                                           7